*936Appeal by the defendant, by permission, from an order of the Supreme Court, Queens County (Latella, J.), dated December 19, 2005, which denied his motion pursuant to CPL 440.10 to vacate a judgment of the same court rendered September 20, 2005, convicting him of criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the order is affirmed.
The alleged failure of the defendant’s trial counsel to advise the defendant that deportation was a possible consequence of his conviction did not warrant vacatur of his judgment of conviction (see People v McDonald, 1 NY3d 109, 113 [2003]; People v Baldares-Lima, 29 AD3d 813 [2006]). Florio, J.P, Goldstein, Luciano and Lunn, JJ., concur.